1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                 ***

6    GREGORY KACHMAN,                                   Case No. 3:17-cv-00660-MMD-WGC

7                                    Plaintiff,
                                                                     ORDER
8          v.

9    CHAD E. ROSS,

10                               Defendant.

11

12   I.    SUMMARY

13         Pro se state prisoner Plaintiff Gregory Kachman sued Defendant Washoe County

14   Deputy Sheriff Chad E. Ross for shooting him in the spine after Defendant responded to

15   a domestic dispute call made by Plaintiff’s girlfriend, alleging Defendant used

16   unconstitutionally excessive force. (ECF No. 1.) Defendant perhaps thought Plaintiff was

17   trying to kill him with his truck. (ECF No. 8 at 3, 7.) Defendant has now moved to dismiss

18   (the “Motion”).1 (ECF No. 8.) The Court will grant Defendant’s Motion because Plaintiff’s

19   constitutional claim is barred by Heck v. Humphrey, 512 U.S. 477 (1994).

20   II.   BACKGROUND

21         Plaintiff asserts a claim of excessive force under the Fourth and Fourteenth

22   Amendments under 42 U.S.C. § 1983, and state law claims of assault and battery

23   against Defendant stemming from the events briefly described above. The Court refers

24   to its prior order in this case for a description of those events as Plaintiff alleges they

25   took place. (ECF No. 3 at 4-5.) In that prior order, the Court found that Plaintiff’s claim

26
27

28
           1The  Court has also reviewed Plaintiff’s response (ECF No. 11), and Defendant’s
     reply (ECF No. 12), along with their corresponding exhibits.
1    did not appear to be barred by Heck or its progeny. (Id. at 5.) However, facts presented

2    to the Court since that time must change the Court’s analysis.

3           Plaintiff was also criminally charged in connection with the same events giving

4    rise to this case. Specifically, Plaintiff was arrested and charged with Assault Upon An

5    Officer With The Use Of A Deadly Weapon.2 (ECF No. 8-1 at 2.) Plaintiff pled guilty to

6    this charge in the corresponding state-court criminal case. (ECF No. 8-3 at 2.) The

7    relevant portion of the plea agreement he signed states that Plaintiff was trying to kill

8    Defendant by running Defendant over with his truck at the time Defendant shot Plaintiff.

9    (Id.) Further, the plea agreement states that Defendant reasonably feared immediate

10   bodily harm because Plaintiff was trying to run Defendant over with his truck. (Id.)

11          Defendant moved to dismiss this case on the grounds of qualified immunity,

12   relying heavily on Plaintiff’s admissions in his plea agreement in the state court criminal

13   case that he was trying to kill Defendant with his truck. (ECF No. 8 at 4-7.) Thus, the

14   argument goes, the force that Defendant used was not excessive as a matter of law—

15   police officers can use up to deadly force when they reasonably fear immediate bodily

16   harm. (Id.   at 7.) Further, Defendant argued the Court should not exercise pendant

17   jurisdiction over the state law assault and battery claims because Plaintiff’s federal claim

18   should be dismissed. (Id.)

19          In his response to Defendant’s Motion, Plaintiff argued—and provided evidence to

20   support his argument—that he was not trying to kill Defendant with his truck when

21   Defendant shot him, and thus that Defendant did not reasonably fear imminent bodily

22   injury. (ECF No. 11 at 3-5, 11-12, 14.) Because this argument contradicts the facts

23   Plaintiff admitted to in his guilty plea in the corresponding state-court criminal case,

24

25          2Plaintiff was also charged with, and later pled guilty to, stalking, but that charge is
     not directly relevant to this case. (ECF No. 8 at 3, 8-3 at 4.) In addition, the Court takes
26   judicial notice of Plaintiff’s state court criminal records, which Defendant attached as
     exhibits to its Motion. See Lee v. City of Los Angeles, 250 F.3d 668, 688-89 (9th Cir.
27   2001) (finding that a court may take judicial notice of matters of public record without
     converting a 12(b)(6) motion into a summary judgment motion). For convenience, the
28   Court will cite to the exhibits attached to Defendant’s Motion in this order.
                                                   2
1    Defendant then argued in his reply that Plaintiff’s claims are Heck-barred. (ECF No. 12

2    at 4-5.)

3           The Court gave Plaintiff an additional fifteen days to respond to Defendant’s

4    argument that his claims are Heck-barred in a surreply, and warned him that his claims

5    may be dismissed on Heck grounds, even if he failed to respond within those fifteen

6    days. (ECF No. 13.) Plaintiff did not file a surreply within those fifteen days.

7    III.   LEGAL STANDARD

8           A court may dismiss a plaintiff’s complaint for “failure to state a claim upon which

9    relief can be granted.” Fed. R. Civ. P. 12(b)(6). A properly pleaded complaint must

10   provide “a short and plain statement of the claim showing that the pleader is entitled to

11   relief.” Fed. R. Civ. P. 8(a)(2); Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).

12   While Rule 8 does not require detailed factual allegations, it demands more than “labels

13   and conclusions” or a “formulaic recitation of the elements of a cause of action.” Ashcroft

14   v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 555). “Factual allegations

15   must be enough to rise above the speculative level.” Twombly, 550 U.S. at 555. Thus, to

16   survive a motion to dismiss, a complaint must contain sufficient factual matter to “state a

17   claim to relief that is plausible on its face.” Iqbal, 556 U.S. at 678 (quoting Twombly, 550

18   U.S. at 570). Pro se pleadings, however, must be liberally construed. See Balistreri v.

19   Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990).

20          In Iqbal, the Supreme Court clarified the two-step approach district courts are to

21   apply when considering motions to dismiss. First, a district court must accept as true all

22   well-pleaded factual allegations in the complaint; however, legal conclusions are not

23   entitled to the assumption of truth. See Iqbal, 556 U.S. at 678. Mere recitals of the

24   elements of a cause of action, supported only by conclusory statements, do not suffice.

25   See id. at 678. Second, a district court must consider whether the factual allegations in

26   the complaint allege a plausible claim for relief. See id. at 679. A claim is facially

27   plausible when the plaintiff’s complaint alleges facts that allow a court to draw a

28   reasonable inference that the defendant is liable for the alleged misconduct. See id. at

                                                   3
1    678. Where the complaint does not permit the court to infer more than the mere

2    possibility of misconduct, the complaint has “alleged—but it has not show[n]—that the

3    pleader is entitled to relief.” See id. at 679 (alteration in original) (internal quotation

4    marks omitted). When the claims in a complaint have not crossed the line from

5    conceivable to plausible, the complaint must be dismissed. See Twombly, 550 U.S. at

6    570.

7    IV.    DISCUSSION

8           For the reasons explained below, the Court finds that Plaintiff’s constitutional

9    claim is Heck-barred. The Court will dismiss it without prejudice. Further, the Court will

10   decline to exercise supplemental jurisdiction over Plaintiff’s state law claims, and also

11   dismiss them without prejudice.

12          In Heck, the Supreme Court held that “in order to recover damages for [an]

13   allegedly unconstitutional conviction or imprisonment, or for other harm caused by

14   actions whose unlawfulness would render a conviction or sentence invalid, a § 1983

15   plaintiff must prove that the conviction or sentence has been reversed on direct appeal,

16   expunged by executive order, declared invalid by a state tribunal authorized to make

17   such determination, or called into question by a federal court’s issuance of a writ of

18   habeas corpus, 28 U.S.C. § 2254.” Heck, 512 U.S. at 486-87. “A claim for damages

19   bearing that relationship to a conviction or sentence that has not been . . . invalidated is

20   not cognizable under § 1983.” Id. at 487. “Thus, when a state prisoner seeks damages in

21   a § 1983 suit, the district court must consider whether a judgment in favor of the plaintiff

22   would necessarily imply the invalidity of his conviction or sentence; if it would, the

23   complaint must be dismissed unless the plaintiff can demonstrate that the conviction or

24   sentence has already been invalidated.” Id.

25          Heck applies to Plaintiff’s constitutional claim here. Judgment in Plaintiff’s favor

26   would necessarily imply the invalidity of his conviction and its corresponding guilty plea.

27   To win this case, Plaintiff would have to show that Defendant used unconstitutionally

28   excessive force against him. However, Plaintiff admitted in his guilty plea that he placed

                                                   4
1    Defendant in reasonable apprehension of immediate bodily harm when he attempted to

2    kill Defendant with his truck. (ECF Nos. 8-3 at 3, 8-2.) This is an element of the offense

3    Plaintiff pleaded guilty to. See NRS § 200.471(1)(a)(2), (2)(c). Further, applicable

4    constitutional law authorizes Defendant, a police officer, to use up to deadly force when

5    placed in reasonable apprehension of serious physical harm. See, e.g., Brosseau v.

6    Haugen, 543 U.S. 194, 197-98 (2004). Given the facts he admitted to in his plea

7    agreement, Plaintiff would accordingly have to invalidate his conviction to prevail in this

8    case, and he has not—meaning that his claims are Heck-barred. See Heck, 512 U.S. at

9    487; see also Smithart v. Towery, 79 F.3d 951, 952 (9th Cir. 1996) (stating to the extent

10   that the plaintiff sought to “invalidate his assault conviction, whether expressly or by

11   implication, we affirm the district court’s dismissal.”).

12           Having dismissed the claim over which the Court had original jurisdiction, the

13   Court declines to exercise supplemental jurisdiction over Plaintiff’s remaining state law

14   claims for assault and battery. See 28 U.S.C. § 1367(c)(3) (“The district courts may

15   decline to exercise supplemental jurisdiction over a claim under subsection (a) if . . . the

16   district court has dismissed all claims over which it has original jurisdiction.”).

17   V.      CONCLUSION

18           The Court notes that the parties made several arguments and cited to several

19   cases not discussed above. The Court has reviewed these arguments and cases and

20   determines that they do not warrant discussion as they do not affect the outcome of

21   Defendant’s Motion.

22           It is therefore ordered that Defendant’s motion to dismiss (ECF No. 8) is granted.

23   Plaintiff’s constitutional claim is barred under Heck and is dismissed without prejudice.

24   The Court declines to exercise supplemental jurisdiction over the state law claims and

25   therefore dismisses them without prejudice.

26           The Clerk of the Court is directed to enter judgment accordingly and close this

27   case.

28   ///

                                                     5
1    DATED THIS 2nd day of November 2018.

2

3
                                         MIRANDA M. DU
4                                        UNITED STATES DISTRICT JUDGE

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                     6
